                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Mori Lee
                              Plaintiff,
v.                                                 Case No.: 1:19−cv−07555
                                                   Honorable Matthew F. Kennelly
Gouwucraze, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 14, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: Defendant
weddirect.co has moved to dismiss the copyright infringement claims of plaintiff Mori
Lee, LLC for lack of personal jurisdiction. At this stage, Mori Lee must make a prima
facie case for personal jurisdiction, and it is entitled to have disputed facts resolved in its
favor. See Curry v. Revolution Labs., LLC, 949 F.3d 385, 392−93 (7th Cir. 2020). Mori
Lee has offered evidence tending to show that weddirect.co, though not physically located
in Illinois or even in the Untied States, operated an interactive website through which it
offered products for sale to consumers, including consumers located in Illinois, who
would then select an address where the products should be shipped, including Illinois as
one of the options. This is enough to amount to weddirect.co having purposefully availed
itself of doing business in Illinois. See id. at 399. Because Mori Lee's claims against
weddirect.co are related to contacts of this type, personal jurisdiction exists over
weddirect.co in a court located in Illinois. Nor, as in Curry, is it unfair to subject
weddirect.co to jurisdiction here. For these reasons, the Court denies weddirect.co's
motion to dismiss for lack of person jurisdiction [42] and directs it to file an answer to the
complaint by no later than 6/4/2020. The status hearing set for 5/19/2020 is vacated and
reset to 7/21/2020 at 9:30 AM. Plaintiff is directed to file a status report regarding the
progress of settlement discussions and the litigation generally, by 7/10/2020. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
